Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims


This Office Action is in response to the amendment filed December 30, 2020. Claims 64-68,71-86,88-91,96 and 97 are pending in the application. Claims 1-64, 65, 67, 74-81, 88,90,91,96 and 97 have been examined for patentability. 

Maintained Rejections
	Applicant's arguments filed December 30, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 64,65,67,74-81,87,88,90,91, and 96 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001)is maintained for the reasons set forth below. 

New Rejection(s) Necessitated by the Amendment filed on December 30, 2020
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 64 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "substantially" in claim 64 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, the concentration of triclopyr and whether it is antagonistic to the herbicidal activity of glyphosate has been rendered indefinite by the use of the term “substantially”.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 64,65,67,74-81,87,88,90,91,96 and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001).


Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants comprising: glyphosate, in the form of a salt thereof, triclopyr, in the form of the triethylamine salt thereof, and at least one surfactant; wherein the composition has a cloud point of at least 50°C; and wherein the surfactant comprises a dialkoxylated amine having the formula:

    PNG
    media_image1.png
    93
    248
    media_image1.png
    Greyscale

wherein R' is a hydrocarbyl or substituted hydrocarbyl having from about 6 to about 30 carbon atoms, or -R4SR5, R4 and R2 in each of the x (R20) and the y (R20) groups is independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R5 is a linear or branched alkyl group having from about 4 to about 15 carbon atoms, and x and y are independently an average number from 1 to about 40.




Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Henke et al. teach aqueous pesticide formulations containing high concentrations of a herbicide, such as the potassium salt of glyphosate, together with surfactants or other adjuvants, including formulations which form anisotropic aggregates (AA) or liquid crystals (LC) on or in the foliage of a plant as well as methods of killing or controlling unwanted vegetation using such formulations (abstract).  The formulation has a cloud point of at least about 50 degrees Celsius or is at least about 60 degrees Celsius (see claims 17 and 18 of Henke et al.).  Suitable salt forms of glyphosate which may be used in accordance with the formulations include, for example, alkali metal salts, for example sodium and potassium salts, ammonium salts, di-ammonium salts such as dimethylammonium, alkylamine salts, for example dimethylamine and isopropylamine salts, alkanolamine salts, for example triclpyr and water-soluble salts thereof (see page 97, second paragraph of Henke et al.)Glyphosate is in solution in the aqueous phase in an amount of about 400 to about 600 grams of acid equivalent per liter of the composition (see page 13, paragraph 3 Henke et al.).  In addition Henke et al. teach that cationic surfactants effective in forming herbicide formulations include surfactants as instantly claimed (see pages 16-79 of Henke et al.).  Specifically, the surfactant component predominantly comprises one or more chemically stable surfactants having the formula selected from:

    PNG
    media_image2.png
    135
    319
    media_image2.png
    Greyscale

wherein R1 is a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 6 to about 30 carbon atoms, or -R4SH, R2 in each of the x (R2O) and the y (R2O) groups is 
independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R4 is a linear or branched alkyl group having from about 6 to about 30 carbon atoms, and x and y are independently an average number from 1 to about 40. Preferably, R1 is a linear or branched alkyl or linear or branched alkenyl group having from about 8 to about 30 carbon atoms, R2 in each of 2O) and the y (R2O) groups is independently C2-C4 alkylene, R3 is hydrogen, methyl or ethyl, and x and y are independently an average number from 1 to about 20. More preferably, R1 is a linear or branched alkyl group having from about 8 to about 25 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 10. Even more preferably, R1 is a linear or branched alkyl group having from about 8 to about 22 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 5 (see page 64, formula 71) and from other preferred anionic surfactants include alkyl sulfates such as sodium lauryl sulfate, and alkyl alkoxylated phosphates having the formulae:

    PNG
    media_image3.png
    126
    425
    media_image3.png
    Greyscale

wherein R1 and R3 are independently a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 4 to about 30 carbon atoms; R2 in each of the m (R2 O) and the n (R2O) groups is independently C2-C4 alkylene; and m and n are independently from 1 to about 30; or

    PNG
    media_image4.png
    152
    452
    media_image4.png
    Greyscale

1 is a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 8 to about 30 carbon atoms; R2 in each of the m (R2O) groups is independently C2-C4 alkylene; and m is from 1 to about 30. Representative alkyl alkoxylated phosphates include oleth-10 phosphate, oleth-20 phosphate and oleth-25 phosphate (see page 73, compounds 82 and 83).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Henke et al.   is that Henke et al. do not expressly teach the concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter; the concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter (limitation of instant claims 75 and 76) and that triclopyr is in the form of the trimethylamine salt (claims 74 and 93).  However, Henke et al. teach that the liquid concentrate compositions of the invention preferably comprise a water-soluble herbicide in a concentration between about 10 and about 60% by weight of the composition, a surfactant component in a 
concentration between about 0.5 and about 30% by weight of the composition and 
a stabilizer and/or a solvent component and that said compositions can optionally contain one or more water-insoluble herbicides in solution in the solvent or in suspension in a concentration that is biologically effective when the composition is diluted in a suitable volume of water and applied to the foliage of a susceptible plant.  Thus, one of ordinary skill in the art would have been motivated to utilize a 
 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The disclosure of both Henke et al. and the instant claims are directed to aqueous herbicidal compositions useful for killing or controlling the growth of unwanted plants comprising: glyphosate, in the form of a salt thereof, triclopyr, in the form of the triethylamine salt thereof.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Henke et al. to arrive at a composition comprising a concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter, a the concentration of triclopyr prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

   	With regards to the limitations of claim 87, Henke et al. disclose all the limitations of the instant claims which comprises glyphosate, in the form of a salt thereof, triclopyr, in the form of a salt thereof, and at least one surfactant; wherein the composition has a cloud point of at least about 50°C.  Thus, the concentration of the triclopyr is controlled such that it is not substantially antagonistic to the herbicidal activity of the glyphosate, within the composition as instantly claimed.  If one argues that the claimed limitation is not taught, it would be obvious to one of ordinary skill in the art to one of ordinary skill in the art that a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). The burden of proof has been shifted to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.


Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on December 30, 2020 with respect to the claims 64, 65, 67, 74-81,88,90,91 and 96 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302) have been fully considered but they are not persuasive.   First, Applicant  argues that that  reaching the present invention from the disclosure of Henke would have required at least a three- fold selection: (1) selection of triclopyr from a list of possible co-herbicides at least 23 herbicides in length; (2) selection of triclopyr TEA, even though Henke does not disclose any particular salts of triclopyr, other than the general "water-soluble salt" designation; and (3) selection of a dialkoxylated amine surfactant from an encyclopedic listing of particular surfactants. In this listing of surfactants, Applicant argues that none of the numerous working examples of Henke in fact make this combination and no disclosure of Henke references or motivates this combination.  Lastly, Applicant argues that that unexpected results are not required because the Examiner has not presented a prima facie case of obviousness, as robustly discussed throughout prosecution of this application.

However, the Examiner is not persuaded by Applicant’s arguments mainly because Applicant has not shown that the specific combination of glyphosate, triclopyr TEA, and a dialkoxylated amine surfactant would give unexpected results.  With the teaching of Henke et al. being so similar to the instant claims, one of ordinary skill in the art would most likely use Henke et al. as a guide to devise the claimed composition.    Further, according to MPEP 2123, “patents are relevant as prior art for all they contain":
2123 Rejection Over Prior Art's Broad Disclosure Instead of Preferred Embodiments [R-5]
I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
>See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.<
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant's argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Secondly, Applicant argues that in the previous Response, Applicants provided evidence of unexpected results. Specifically, Applicant argues that the Wright Declaration further emphasizes the point made by Applicants in previous Responses: 
Regarding point (a), Applicants argues that page 53, lines 2-4 of the application as filed describes the preparation of the compositions of the working examples, which clearly states, "Aqueous herbicide formulations were generated from commercially available glyphosate isopropylamine, triclopyr triethylamine and various surfactants in the ratios indicated in Tables 1.1 and 1.2" and that these salt forms are clearly within the scope of claim 74.  Regarding point (b), Applicant argues it is well understood in the art of pesticide formulations that when a surfactant comprises an "alkylamine alkoxylate," the dialkoxylated version and not the monoalkoxylated version is referred to. Applicant argues that the Wright Declaration further emphasizes the point made by Applicants in previous Responses: that is, that the application as filed specifically and explicitly asserts that the triclopyr and glyphosate used in the relevant Examples are the triethylamine salt of triclopyr and the isopropylamine salt of glyphosate. See page 53, an error was made in the drafting of the application as filed that erroneously listed the additional components (polyethylene glycol and ethylene glycol) as surfactants when, in fact, they are processing aids. See paragraph 7 of the Wright Declaration. Applicant has herein made the appropriate amendment to the definition of FS3 in the specification.   
In the arguments filed February 7, 2019, Applicant argued:
    “ Applicants direct the Office’s attention particular attention to formulations FIX, F2X, F3X, F4X, F6X, F12X, F13X, and F14X, each which contain glyphosate, triclopyr TEA, and surfactant FS3 (a mixture of a tallowamine ethoxylate with other surfactants) in accordance with the claimed invention. The particular compositional details of these formulations are listed in Table 1.2, page 54 of the application as filed. In various studies, these formulations outperformed similar formulations containing different surfactants, especially shortly after application. In essence, the compositions of the present invention have been found to be surprisingly advantageous over prior art compositions for a number of reasons, including rapid uptake by the target plant, early visual symptoms of plant treatment, control of a broad spectrum of plant species, and more consistent control of unwanted plants.  Page 60, lines 25-30 of the application as filed.  As can be seen in Table 3.2A (page 62 of the application as filed), formulations containing surfactant FS3 (i.e., a tallowamine ethoxylate) performed better sooner after treatment and at lower concentrations of triclopyr than similar formulations with different surfactants. For example, compare formulation FIX, which exhibited, on average, 57.5% control of red oak five days after testing with formulation F1M (containing surfactant FS1, a mixture of tallowamine and phosphate esters), which exhibited only 17.5% control. This effect can also be seen when formulation FIX (containing 11.3 g/kg triclopyr (44% a.i.)) is compared to formulations containing higher concentrations of triclopyr, for example, formulation F3M, containing surfactant FS1 and triclopyr in a 

    As visual aid, the Examiner has provided the table below comparing what is claimed, what is taught in the cited prior art and what is used in the formulations in the specification that provide Applicant’s “unexpected” results.  As clearly shown in the table, instant claim 74 recites “glyphosate salt” and formulations F1X,F2X,F3X,F4X,F5X,F6X,F12X,F13X use the neutral form of glyphosate as previously stated by the Examiner in prior office actions.  Thus, the claims are not commensurate in scope with formulations in Table 1.2 of the specification.    Further, although Applicant has amended the specification to disclose that FS3 is a diethoxylated tallowamine in the amendment filed 9/8/20, it is clear that this particular species FS3 is not representative of the genus of compound 9 of claim 74 and according to Applicant’s arguments, this component is the critical element of the claims.   Objective evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356 (CCPA 1972).  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim 74
Henke et al.
Formulations, table 1.2 of the specification
F1X,F2X,F3X,F4X,F5X,F6X,F12X,F13X
salt
the potassium salt of glyphosate(abstract) and other salts including isopropylamine salts(page 82)  
Glyphosate
Triclopyr TEA
triclpyr and water-soluble salts thereof (see page 97, second paragraph of Henke et al.)
Triclopyr TEA
a dialkoxylated amine having the formula:  
    PNG
    media_image5.png
    92
    243
    media_image5.png
    Greyscale
 wherein R1 is a hydrocarbyl or substituted hydrocarbyl having from about 6 to about 30 carbon atoms, or -R4SR5, R4 and R2 in each of the x (R20) and the y (R20) groups is independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R5 is a linear or branched alkyl group having from about 4 to about 15 carbon atoms, and x and y are independently an average number from 1 to about 40.
one or more chemically stable surfactants having the formula selected from:

    PNG
    media_image2.png
    135
    319
    media_image2.png
    Greyscale

Even more preferably, R1 is a linear or branched alkyl group having from about 8 to about 22 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 5 (see page 64, formula 71)
FS3
Which is now described as a diethoxylated tallowamine in the amended specification filed 9/8/20 





























Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617